UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Ave. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2014 Date of reporting period:April 30, 2014 Item 1. Reports to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Investor Class Institutional Class SEMI-ANNUAL REPORT April 30, 2014 June 19, 2014 Dear Shareholder: The fiscal six-month period ended April 30, 2014 was characterized by positive equity market returns with larger capitalization companies faring better than the smaller capitalization companies.For the period, the Huber Capital Equity Income Fund, Huber Capital Small Cap Value Fund and Huber Capital Diversified Large Cap Value Fund each trailed their respective benchmarks. Equity Income Fund Review For the fiscal six-month period ended April 30, 2014, the Equity Income Fund Investor Class and Institutional Class returned 7.65% and 8.01%, respectively, which underperformed the 9.61% total return of the Russell 1000® Value Index and underperformed the 8.36% total return of the S&P 500® Index.The sectors that contributed most positively to the Fund’s performance relative to the benchmark Russell 1000® Value Index were Utilities and Health Care. The main sectors that lagged in relative performance were Energy, Producer Durables and Consumer Staples. Cash was also a detractor per the upmarket performance during the period. Stocks that contributed strongly to performance were Exelon Corporation, Merck & Co., Inc., and Eli Lilly and Company. Stocks that detracted from performance were Ensco PLC, KBR, Inc., Philip Morris International, Inc. and Herbalife Ltd. Our portfolio was most positively impacted by our ownership in Exelon Corporation. Exelon, a utility services holding company, posted strong results during the period as natural gas prices climbed, positively impacting electricity prices. Merck, a global, research-driven pharmaceutical company, experienced growth across their entire human health pharma and continues to execute well on their business plan. Eli Lilly, a global pharmaceutical company, posted strong returns during the period as the company exceeded analyst expectations managing the patent expirations on some of their branded drugs. Company revenues beat expectations and it continues to be shareholder friendly in terms of capital allocation. Our portfolio was negatively impacted by our ownership in Ensco, an offshore drilling company. Ensco underperformed in the period due to concerns over the near-term supply and demand fundamentals for the deepwater drilling market. Despite these concerns, Ensco raised their dividend in the 4th quarter 2013.We continue to believe the company’s future free cash flow generation has the potential to result in outsized returns for shareholders.KBR, a global engineering firm with leverage to energy projects, had a number of items that dragged on KBR’s performance for the period. KBR missed earnings, they failed to win a large contract for which they were thought to be the favorites, and then they announced the need to restate financials for 2013.All of these factors contributed to investors losing confidence in the company. 2 Within Consumer Staples, our performance results were hurt by our ownership in Philip Morris and Herbalife. Philip Morris, through its subsidiaries, manufactures and sells cigarettes and other tobacco products. Philip Morris’s organic volumes were down during the period. The company was also negatively affected by foreign currency translation. Herbalife is a direct marketer of primarily nutritional supplements.After strong share price performance in 2013, the shares sold off due to news that the FTC would be taking a closer look at the company’s business model.We believe HLF operates within the rules and guidelines previously provided by the FTC and other regulatory bodies.Any further clarity from the FTC, even including one that results in a significant fine, will lift a major cloud on the company.Despite negative press on the company and its business model, we believe the fundamentals remain extremely strong, as evidenced by the strong 1Q14 results and increase in full year earnings guidance. Small Cap Value Fund Review For the fiscal six-month period ended April 30, 2014, the Small Cap Value Fund Investor Class and Institutional Class returned 1.59% and 1.86%, respectively, which underperformed the 4.97% total return of the Russell 2000® Value Index benchmark and underperformed the 3.08% total return of the Russell 2000® Index. The sectors that contributed most positively to the Fund’s performance relative to the benchmark Russell 2000® Value Index were Technology and Health Care. The sectors that negatively impacted performance were Energy, Consumer Discretionary and Materials & Processing.Stocks that contributed the most to performance were Arris Group, Inc., and Endo International PLC.Stocks that detracted the most from performance were Cal Dive International, Inc., Wet Seal, Inc., Rent-A-Center, Inc., and Innospec, Inc. Arris, a global leader in communications solutions for the cable and telecom industries, continues to experience strong demand as cable and telecommunication operators spend on infrastructure to compete for subscribers. Endo International is a diversified health care company whose primary focus is on pain management, women’s health and urology.With their new CEO on board since the beginning of 2013, the company has been experiencing a strategic shift with a more narrow focus within Specialty Pharma. The company also made meaningful accretive acquisitions. Within Energy, our ownership in Cal Dive International dragged on performance. Cal Dive is a marine contracting company to the offshore oil and natural gas industry. The company’s activity in the Gulf of Mexico has been soft but we are seeing signs of improvement. Strength in their international operations is expected to drive results. We continue to have confidence in our thesis. Within Consumer Discretionary, our performance results were hurt by our ownership in Rent-A-Center and Wet Seal. Rent-A-Center is a rent-to-own operator in North America. It provides the customers the ownership of durable products, such as consumer electronics, appliances, computers, furniture and 3 accessories, under rental purchase agreements with no long-term obligation. The company’s stock came under pressure after it announced that they refinanced its credit facility. The new debt is expected to dilute earnings per share (EPS). Wet Seal is a specialty retailer operating stores which sell apparel designed for female customers ages 15-39. Wet Seal reported seasonally weak sales due to a challenging environment for retailers. Our relative underperformance in the Materials & Processing sector was primarily due to the performance of Innospec, a specialty chemicals maker. After several quarters of outperformance, Innospec’s stock price lagged as large orders in the company’s legacy leaded fuel additives business were pushed into 2014 and investors focused on the risk of successfully integrating recent acquisitions. Diversified Large Cap Value Fund Review For the fiscal six-month period ended April 30, 2014, the Diversified Large Cap Value Fund Investor Class and Institutional Class returned 8.48% and 8.59%, respectively, which underperformed the 9.61% total return of the Russell 1000® Value Index and the 8.36% total return of the broader S&P 500® Index. The sectors that contributed most positively to the Funds’ performance relative to the benchmark Russell 1000® Value Index were Utilities, Health Care and Technology. The main sectors that lagged in relative performance were Energy, Consumer Staples and Producer Durables. Cash was also a detractor to the Fund’s performance. Stocks that contributed the most to performance during the period were Exelon Corporation, Eli Lilly and Company, Merck & Co., Inc. and Hewlett-Packard Company. Stocks that detracted from relative performance were Ensco PLC, Herbalife Ltd., Philip Morris International, Inc., and KBR, Inc. Exelon Corporation, Eli Lilly and Company, Merck & Co., Inc. were previously discussed in the Equity Income Fund Review section of this letter. Hewlett-Packard provides products, technologies, software, solutions, and services to individual consumers, small-and medium-sized businesses (SMBs), and large enterprises, including customers in the government, health, and education sectors worldwide. New leadership has articulated a coherent strategy for the company and continues to prove they are capable of making operational improvements and at the same time reinvesting in growth while businesses that had been perceived to be in secular decline are stabilizing at lower levels.Stock price appreciation indicates that investors are beginning to believe that a turnaround is possible. Within Energy, our performance results were hurt primarily by our ownership in Ensco PLC, which was discussed previously in the Equity Income Fund Review section of this letter. Within Consumer Staples, our performance results suffered from our ownership in Herbalife and Philip Morris, both of which were discussed in the Equity Income Fund Review section of this letter. Within Producer Durables, our ownership in KBR detracted from performance. The details of KBR were also previously discussed in the Equity Income Fund Review section. 4 Outlook Equity markets provided positive returns over the six month period ended April 30, 2014.Large caps outperformed small caps, and value stocks outperformed growth stocks. Mixed economic data has fueled concerns regarding the uncertainty of global economic growth.As value investors, short-term corrections in response to “noise” often provide attractive value opportunities and/or opportunistic entry points for securities in which we’ve been looking to invest.Our bottom-up approach continues to facilitate our ability to remain objective during environments when we believe emotions result in irrational investor behavior. In the Equity Income Fund, we are overweight in Financial Services, Technology, Consumer Discretionary, Consumer Staples, and Materials & Processing sectors, while being underweight in Energy, Health Care, Producer Durables and Utilities sectors. In the Small Cap Value Fund, we are overweight in Consumer Discretionary and Materials & Processing sectors, while being underweight in Financial Services, Producer Durables, Utilities, Health Care, Technology and Energy sectors. In the Diversified Large Cap Value Fund, we are overweight in Financial Services, Consumer Staples, Technology, Consumer Discretionary, and Materials & Processing sectors, while being underweight in Utilities and Health Care sectors. Thank you for your support and for entrusting us with your investment dollars.We will work hard to earn that trust and aim to meet your investment needs for years to come. Sincerely, The Huber Capital Management Team Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The risks are greater for investments in emerging markets. Additionally, the Funds are subject to sector emphasis risk meaning that companies in the same or related businesses may comprise a significant portion of a Fund’s portfolio and adversely affect the value of the portfolio to a greater extent than if such business comprised a lesser portion of a portfolio. Investments in Initial Public Offerings (IPO) carry additional risk such as market and liquidity risk and can fluctuate considerably. When the Fund’s asset base is small, the impact of IPOs on the Fund’s performance could be magnified.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. Current and future portfolio holdings are subject to risk. The information provided herein represents the opinion of Huber Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. 5 The S&P 500® Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000® Index. The Russell 2000® Value Index measures the performance of those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. The indexes do not reflect the payment of transaction costs, fees and expenses associated with an investment in the Funds.The Funds’ value disciplines may prevent or restrict investment in major stocks in the benchmark indices.It is not possible to invest directly in an index. The Funds’ returns may not correlate with the returns of their benchmark indexes. Free Cash Flow is cash flow from operations less maintenance capital expenditures.It is the cash flow, after required reinvestment in the business to sustain existing operations, that can be used for expansion, dividends, acquisitions, and share buybacks amongst other uses. Earnings per share (EPS) is the portion of a company’s profit allocated to each outstanding share of common stock.Earnings per share serves as an indicator of a company’s profitability. Small- and Medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. 6 Huber Funds EXPENSE EXAMPLE – April 30, 2014 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Huber Capital Equity Income Fund, Huber Capital Small Cap Value Fund and Huber Capital Diversified Large Cap Value FundExamples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/13 – 4/30/14). Actual Expenses For each class of the Huber Capital Equity Income Fund (“Equity Income Fund”), the Huber Capital Small Cap Value Fund (“Small Cap Value Fund”), and the Huber Capital Diversified Large Cap Value Fund (“Diversified Large Cap Value Fund”), two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses.Actual net expenses are limited to 1.49% for Investor Class shares and 0.99% for Institutional Class shares of the Equity Income Fund, 1.85% for Investor Class shares and 1.35% for Institutional Class shares of the Small Cap Value Fund and 1.25% for Investor Class shares and 0.75% for Institutional Class shares of the Diversified Large Cap Value Fund per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Examples below include, but are not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% 7 Huber Funds EXPENSE EXAMPLE – April 30, 2014 (Unaudited), Continued hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/13 4/30/14 11/1/13 – 4/30/14* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.49% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/13 4/30/14 11/1/13 – 4/30/14* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.99% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Small Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/13 4/30/14 11/1/13 – 4/30/14* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.85% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 8 Huber Funds EXPENSE EXAMPLE – April 30, 2014 (Unaudited), Continued Small Cap Value Fund, Continued Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/13 4/30/14 11/1/13 – 4/30/14* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.35% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Diversified Large Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/13 4/30/14 11/1/13 – 4/30/14* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.25% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/13 4/30/14 11/1/13 – 4/30/14* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.75% multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 9 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – April 30, 2014 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Percentages represent market value as a percentage of total investments. 10 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – April 30, 2014 (Unaudited), Continued HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Percentages represent market value as a percentage of total investments. 11 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited) Shares COMMON STOCKS - 95.84% Value Advertising Agencies - 1.99% Aimia, Inc. (a) $ Aerospace & Defense - 1.60% Northrop Grumman Corp. Air Transport - 0.78% FedEx Corp. Aluminum - 1.26% Alcoa Inc. Banks: Diversified - 0.98% SunTrust Banks, Inc. Chemicals: Diversified - 1.02% BASF SE - ADR Computer Services, Software & Systems - 7.56% CA Inc. Microsoft Corp. Computer Technology - 2.85% Hewlett Packard Co. Consumer Lending - 3.63% Ally Financial, Inc. (b) Cash America International, Inc. Diversified Financial Services - 10.02% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.45% Wal-Mart Stores, Inc. Electronic Components - 0.89% TE Connectivity Ltd. Engineering & Contracting Services - 2.91% Fluor Corp. KBR, Inc. The accompanying notes are an integral part of these financial statements. 12 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited), Continued Shares Value Financial Data & Systems - 1.26% Western Union Co. $ Foods - 5.12% ConAgra Foods, Inc. Herbalife Ltd. Tyson Foods, Inc. - Class A Homebuilding - 1.37% Lennar Corp. - Class B Household Equipment & Products - 1.65% Tupperware Brands Corp. Insurance: Life - 6.99% CNO Financial Group, Inc. Insurance: Multi-Line - 3.67% American International Group,Inc. Voya Financial, Inc. Insurance: Property-Casualty - 1.37% XL Group PLC Metals & Minerals: Diversified - 1.50% Cameco Corp. (a) Offshore Drilling & Other Services - 5.61% Ensco PLC - Class A (a) Oil: Crude Producers - 2.03% Chesapeake Energy Corp. ConocoPhillips Oil: Integrated - 4.51% Exxon Mobil Corp. Royal Dutch Shell PLC - Class A - ADR Pharmaceuticals - 11.51% Actavis Plc (a)(b) Eli Lilly & Co. The accompanying notes are an integral part of these financial statements. 13 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited), Continued Shares Value Pharmaceuticals - 11.51%, Continued Merck & Co., Inc. $ Pfizer, Inc. Specialty Retail - 0.88% Home Depot, Inc. Steel - 2.35% Carpenter Technology Corp. Tobacco - 3.39% Philip Morris International, Inc. Utilities: Electrical - 4.77% Entergy Corp. Exelon Corp. Utilities: Telecommunications - 0.92% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $116,980,778) SHORT-TERM INVESTMENTS - 5.16% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $7,226,248) TOTAL INVESTMENTS IN SECURITIES (Cost $124,207,026) - 101.00% Liabilities in Excess of Other Assets - (1.00)% ) NET ASSETS - 100.00% $ ADR – American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of April 30, 2014. The accompanying notes are an integral part of these financial statements. 14 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited) Shares COMMON STOCKS - 98.4% Value Advertising Agencies - 1.74% Aimia, Inc. (a) $ Aerospace & Defense - 0.56% Kratos Defense & Security Solutions, Inc. (b) Aluminum - 2.23% Kaiser Aluminum Corp. Asset Management & Custodian - 5.83% Uranium Participation Corp. (a)(b) Virtus Investment Partners, Inc. (b) Banks: Diversified - 5.44% First Citizens BancShares, Inc. - Class A First Horizon National Corp. Park Sterling Corp. (c) Chemicals: Specialty - 2.81% Innospec, Inc. Commercial Vehicles & Parts - 0.62% Miller Industries, Inc. (c) Computer Services, Software & Systems - 1.67% Science Applications International Corp. Consumer Lending - 5.41% Cash America International, Inc. EZCORP, Inc. - Class A (b) Nelnet, Inc. - Class A Containers & Packaging - 0.50% UFP Technologies, Inc. (b)(c) Diversified Manufacturing Operations - 4.16% A. M. Castle & Co. (b)(c) Harsco Corp. Education Services - 0.34% Chegg, Inc. (b) The accompanying notes are an integral part of these financial statements. 15 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited), Continued Shares Value Engineering & Contracting Services - 1.09% Argan, Inc. $ Financial Data & Systems - 2.22% Global Cash Access Holdings, Inc. (b) Health Care Facilities - 1.47% Tenet Healthcare Corp. (b) Homebuilding - 2.07% Lennar Corp. - Class B Household Equipment & Products - 2.28% Tupperware Brands Corp. Insurance: Life - 7.95% CNO Financial Group, Inc. Health Insurance Innovations, Inc. - Class A (b)(c)(d) Insurance: Multi-Line - 2.02% Voya Financial, Inc. Insurance: Property-Casualty - 1.62% XL Group PLC Leisure Time - 1.92% Callaway Golf Co. Interval Leisure Group, Inc. Machinery: Agricultural - 1.40% Titan Machinery, Inc. (b) Machinery: Industrial - 0.20% Armtec Infrastructure Trust Unit (a)(b)(c) Metal Fabricating - 1.27% Mueller Water Products, Inc. - Class A Office Supplies Equipment - 2.41% Lexmark International, Inc - Class A Offshore Drilling & Other Services - 4.86% Ocean Rig UDW, Inc. (a)(b)(c) The accompanying notes are an integral part of these financial statements. 16 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited), Continued Shares Value Oil Well Equipment & Services - 2.80% Cal Dive International, Inc. (b)(c) $ Superior Energy Services, Inc. Paper - 2.15% Kapstone Paper and Packaging Corp. (b) Mercer International, Inc. (b)(c) Pharmaceuticals - 1.87% Endo International PLC (a)(b) Publishing - 2.16% John Wiley & Sons, Inc. - Class A Real Estate Investment Trusts (REITS) - 6.97% Government Properties Income Trust Granite Real Estate Investment Trust (a) Rental & Leasing Services: Consumer - 3.30% Rent-A-Center, Inc. Restaurants - 1.58% Boston Pizza Royalties Income Fund (a) Pizza Pizza Royalty Corp. (a)(c) Specialty Retail - 0.12% Wet Seal, Inc. (b) Steel - 3.22% Carpenter Technology Corp. Telecommunications Equipment - 2.92% Arris Group, Inc. (b) Textiles, Apparel & Shoes - 3.44% Iconix Brand Group, Inc. (b) The accompanying notes are an integral part of these financial statements. 17 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited), Continued Shares Value Utilities: Electrical - 3.78% Great Plains Energy, Inc. $ Portland General Electric Co. TOTAL COMMON STOCKS (Cost $288,654,996) TOTAL INVESTMENTS IN SECURITIES (Cost $288,654,996) - 98.40% Other Assets in Excess of Liabilities - 1.60% NET ASSETS - 100.00% $ ADR – American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Security is considered illiquid.As of April 30, 2014, the value of these investments was $47,359,437 or 13.86% of net assets. (d) Affiliated Company; the Fund owns 5% or more of the outstanding voting securities of the issuer.See Note 5 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 18 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited) Shares COMMON STOCKS - 90.67% Value Advertising Agencies - 1.63% Aimia, Inc. (a) $ Aerospace & Defense - 1.84% Northrop Grumman Corp. Aluminum - 0.41% Alcoa Inc. Banks: Diversified - 0.97% SunTrust Banks, Inc. Beverage: Soft Drinks - 0.41% Coca-Cola Co. Chemicals: Diversified - 1.14% BASF SE - ADR Computer Services, Software & Systems - 7.83% CA Inc. Microsoft Corp. Oracle Corp. Computer Technology - 3.00% Hewlett Packard Co. Consumer Lending - 3.51% Ally Financial, Inc. (b) Cash America International, Inc. Diversified Financial Services - 9.77% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.21% Wal-Mart Stores, Inc. Electronic Components - 0.89% TE Connectivity Ltd. Engineering & Contracting Services - 2.05% KBR, Inc. The accompanying notes are an integral part of these financial statements. 19 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited), Continued Shares Value Financial Data & Systems - 1.68% Mastercard, Inc. - Class A $ Western Union Co. Foods - 4.55% ConAgra Foods, Inc. Herbalife Ltd. Tyson Foods, Inc. - Class A Homebuilding - 0.80% Lennar Corp. - Class B Household Equipment & Products - 0.86% Tupperware Brands Corp. Insurance: Life - 7.05% CNO Financial Group, Inc. Insurance: Multi-Line - 4.56% American International Group,Inc. Voya Financial, Inc. Insurance: Property-Casualty - 0.63% XL Group PLC Metals & Minerals: Diversified - 0.97% Cameco Corp. (a) Offshore Drilling & Other Services - 5.09% Ensco PLC - Class A (a) Oil: Crude Producers - 1.77% Chesapeake Energy Corp. ConocoPhillips Oil: Integrated - 6.10% BP PLC - ADR Exxon Mobil Corp. Royal Dutch Shell PLC - Class A - ADR The accompanying notes are an integral part of these financial statements. 20 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited), Continued Shares Value Pharmaceuticals - 9.83% Eli Lilly & Co. $ Merck & Co., Inc. Pfizer, Inc. Scientific Instruments: Control & Filter - 0.37% Flowserve Corp. Specialty Retail - 0.40% Home Depot, Inc. Steel - 1.58% Carpenter Technology Corp. Tobacco - 3.88% Philip Morris International, Inc. Utilities: Electrical - 5.89% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $1,600,279) SHORT-TERM INVESTMENTS - 9.86% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $195,413) TOTAL INVESTMENTS IN SECURITIES (Cost $1,795,692) - 100.53% Liabilities in Excess of Other Assets - (0.53)% ) NET ASSETS - 100.00% $ ADR – American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of April 30, 2014. The accompanying notes are an integral part of these financial statements. 21 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at April 30, 2014 (Unaudited) Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund ASSETS Investments in securities, at value: Non-affiliates (identified cost $124,207,026, $284,967,499, and $1,795,692, respectively) $ $ $ Affiliates (identified cost $0, $3,687,497, and $0, respectively) — — Cash — — Receivables Fund shares sold — Investment securities sold — — Dividends and interest Dividend tax reclaim 91 Due from Adviser (Note 4) — — Prepaid expenses Total assets LIABILITIES Payables Fund shares purchased — Investment securities purchased Due to Custodian — — Advisory fees — 12b-1 fees Administration fees Audit fees Chief Compliance Officer fee Custody fees Fund accounting fees Shareholder servicing fees 76 Transfer agent fees and expenses Accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 22 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at April 30, 2014 (Unaudited), Continued Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ $ Institutional Class Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 23 Huber Funds STATEMENTS OF OPERATIONS For the Six Months Ended April 30, 2014 (Unaudited) Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund INVESTMENT INCOME Dividends (net of foreign taxes and issuance fees withheld of $18,719, $77,548, and $347, respectively) $ $ $ Interest 2 Total investment income Expenses Advisory fees (Note 4) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Distribution fees – Investor Class (Note 7) Shareholder servicing fees – Investor Class (Note 6) Fund accounting fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Miscellaneous expense Insurance expense Reports to shareholders 83 Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Capital gain distributions from regulated investment companies — — Net change in unrealized appreciation on: Investments Foreign currency — — Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ $ The accompanying notes are an integral part of these financial statements. 24 (This Page Intentionally Left Blank.) 25 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) From net realized gain on investments Investor Class ) — Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: Investor Class Six Months Ended Year Ended April 30, 2014 (Unaudited) October 31, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase/(decrease) $ ) $ ) ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 26 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued Institutional Class Six Months Ended Year Ended April 30, 2014 (Unaudited) October 31, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ — The accompanying notes are an integral part of these financial statements. 27 Huber Capital Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Investments Foreign currency Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class — ) Institutional Class — ) From net realized gain on investments Investor Class — ) Institutional Class — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment loss at end of period $ ) $ ) (a) A summary of share transactions is as follows: Investor Class Six Months Ended Year Ended April 30, 2014 (Unaudited) October 31, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 28 Huber Capital Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued Institutional Class Six Months Ended Year Ended April 30, 2014 (Unaudited) October 31, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 29 Huber Capital Diversified Large Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2012* April 30, 2014 to (Unaudited) October 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) — Institutional Class ) — From net realized gain on investments Investor Class ) — Institutional Class ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: Investor Class Six Months Ended December 31, 2012* April 30, 2014 (Unaudited) to October 31, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed (1 ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 30 Huber Capital Diversified Large Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued Institutional Class Six Months Ended December 31, 2012* April 30, 2014 (Unaudited) to October 31, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Net increase $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 31 Huber Capital Equity Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Investor Class Six Months Ended April 30, Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments and foreign currency related transactions Total from investment operations Less distributions: From net investment income ) From net realized gain on investments ) — Total distributions ) Redemption fees retained ^+ ^+ ^+ — — — Net asset value, end of period $ Total return %‡ % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver and expense reimbursement %† % After advisory fee waiver and expense reimbursement %† % Ratio of net investment income/ (loss) to average net assets: Before advisory fee waiver and expense reimbursement %† % %) %) %) %) After advisory fee waiver and expense reimbursement %† % Portfolio turnover rate %‡ % + Less than $0.005. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 32 Huber Capital Equity Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Class Six Months October 25, Ended 2011* April 30, Year Ended through October 31, October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income ^ ^ ^ ^# Net realized and unrealized gain on investments and foreign currency related transactions Total from investment operations Less distributions: From net investment income ) ) ) — From net realized gain on investments ) — — — Total distributions ) ) ) — Redemption fees retained ^+ ^+ ^+ — Net asset value, end of period $ Total return %‡ % % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver and expense reimbursement %† % % %† After advisory fee waiver and expense reimbursement %† % % %† Ratio of net investment income/(loss) to average net assets: Before advisory fee waiver and expense reimbursement %† % %) %)† After advisory fee waiver and expense reimbursement %† % % %)† Portfolio turnover rate %‡ % % %# * Commencement of operations. + Less than $0.005. ^ Based on average shares outstanding. # Portfolio turnover rate calculated for the period ended October 31, 2011. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 33 Huber Capital Small Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Investor Class Six Months Ended April 30, Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income/(loss) )^ )^ )^ )^ ^ Net realized and unrealized gain on investments and foreign currency related transactions Total from investment operations Less distributions: From net investment income — ) — ) ) )+ From net realized gain on investments — )+ — Total distributions — ) — ) ) )+ Redemption fees retained ^+ ^+ ^+ +^ +^ — Net asset value, end of period $ Total return %‡ % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver and expense reimbursement %† % After advisory fee waiver and expense reimbursement %† % % %# % % Ratio of net investment income/ (loss) to average net assets: Before advisory fee waiver and expense reimbursement %)† %) %) %) %) %) After advisory fee waiver and expense reimbursement %)† %) %) %) % % Portfolio turnover rate %‡ % + Less than $0.005. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Effective October 25, 2011, the Advisor has reduced the expense cap to 1.85%. The accompanying notes are an integral part of these financial statements. 34 Huber Capital Small Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Class Six Months October 25, Ended 2011* April 30, Year Ended through October 31, October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income ^ ^ ^ ^+ Net realized and unrealized gain on investments and foreign currency related transactions Total from investment operations Less distributions: From net investment income — ) — — From net realized gain on investments — )+ — — Total distributions — ) — — Redemption fees retained ^+ ^+ ^+ — Net asset value, end of period $ Total return %‡ % % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before advisory fee waiver and expense reimbursement %† % % %† After advisory fee waiver and expense reimbursement %† % % %† Ratio of net investment income/(loss) to average net assets: Before advisory fee waiver and expense reimbursement %)† %) %) %† After advisory fee waiver and expense reimbursement %† % % %† Portfolio turnover rate %‡ % % %# * Commencement of operations. + Less than $0.005. ^ Based on average shares outstanding. # Portfolio turnover rate calculated for the period ended October 31, 2011. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 35 Huber Capital Diversified Large Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Investor Class Six Months December 31, Ended 2012* April 30, through October 31, (Unaudited) Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain on investments and foreign currency related transactions Total from investment operations Less distributions: From net investment income ) — From net realized gain on investments ) — Total distributions ) — Net asset value, end of period $ $ Total return %‡ %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ 89 Ratio of expenses to average net assets: Before expense reimbursement %† %† After expense reimbursement %† %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %)† %)† After expense reimbursement %† %† Portfolio turnover rate %‡ %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 36 Huber Capital Diversified Large Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Class Six Months December 31, Ended 2012* April 30, through October 31, (Unaudited) Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain on investments and foreign currency related transactions Total from investment operations Less distributions: From net investment income ) From net realized gain on investments ) — Total distributions ) Net asset value, end of period $ $ Total return %‡ %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement %† %† After expense reimbursement %† %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %)† %)† After expense reimbursement %† %† Portfolio turnover rate %‡ %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 37 Huber Funds NOTES TO FINANCIAL STATEMENTS at April 30, 2014 (Unaudited) NOTE 1 – ORGANIZATION The Huber Capital Equity Income Fund, the Huber Capital Small Cap Value Fund and the Huber Capital Diversified Large Cap Value Fund (each a “Fund” and collectively, the “Funds”) are each a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company.Each of the Funds has separate assets and liabilities and differing investment objectives.The investment objective of the Huber Capital Equity Income Fund (the “Equity Income Fund”) is current income and capital appreciation.The investment objective of the Huber Capital Small Cap Value Fund (the “Small Cap Value Fund”) and the Huber Capital Diversified Large Cap Value Fund (the “Diversified Large Cap Value Fund”) is capital appreciation. The Investor Class of the Equity Income Fund and the Small Cap Value Fund commenced operations on June 29, 2007.As of October 25, 2011, the former Institutional shares were re-designated as Investor Class shares.The Equity Income Fund and the Small Cap Value Funds’ Institutional Classes subsequently commenced operations on October 25, 2011. The Diversified Large Cap Value Fund commenced operations on December 31, 2012. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Funds’ policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to shareholders.Therefore, no provision for Federal income taxes has been recorded. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2011 – 2013, or expected to be taken in the Funds’ 2014 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax 38 Huber Funds NOTES TO FINANCIAL STATEMENTS at April 30, 2014 (Unaudited), Continued positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis. Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Funds based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees.Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. The Funds distribute substantially all net investment income, if any, annually and net realized capital gains, if any, annually. The amount and character of income and net realized gains to be distributed are determined in accordance with Federal income tax rules and regulations which may differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operation during the reporting period.Actual results could differ from those estimates. 39 Huber Funds NOTES TO FINANCIAL STATEMENTS at April 30, 2014 (Unaudited), Continued F. Redemption Fees:The Funds charge a 1.00% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Funds and accounted for as an addition to paid-in capital. G. REITs: The Funds have made certain investments in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon funds available from operations.It is quite common for these dividends to exceed the REIT’s taxable earnings and profits resulting in the excess portion of such dividends being designated as a return of capital.The Funds intend to include the gross dividends from such REITs in their annual distributions to its shareholders and, accordingly, a portion of the Funds’ distributions may also be designated as a return of capital. H. Illiquid Securities: A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by a Fund.Illiquid securities may be valued under methods approved by the Funds’ Board of Trustees as reflecting fair value.Each Fund intends to invest no more than 15% of its net assets in illiquid securities.At April 30, 2014, the Small Cap Value Fund had investments in illiquid securities with a total value of $47,359,437 or 13.86% of net assets. Information concerning these illiquid securities is as follows: Small Cap Value Fund Shares Dates Acquired Cost Basis Castle A.M. & Co. 9/07 – 1/14 $ Armtec Infrastructure Trust Unit 6/11 – 4/13 Cal Dive International, Inc. 9/11 – 4/14 Health Insurance Innovations, Inc. 7/13 – 4/14 Mercer International, Inc. 6/13 – 4/14 Miller Industries, Inc. 7/10 – 2/14 Ocean Rig UDW, Inc. 3/13 – 4/14 Park Sterling Corp. 8/10 – 4/14 Pizza Pizza Royalty Corp. 2/11 – 10/13 UFP Technologies, Inc. 9/07 – 3/14 I. Events Subsequent to the Fiscal Period End: In preparing the financial statements as of April 30, 2014, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. 40 Huber Funds NOTES TO FINANCIAL STATEMENTS at April 30, 2014 (Unaudited), Continued NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speed, credit risk, yield curves, default rates, and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Funds’ investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.The values for foreign securities are reported in local currency and converted to U.S. dollars using currency exchange rates.Exchange rates are provided daily by a recognized independent pricing agent.Investments in open-end mutual funds 41 Huber Funds NOTES TO FINANCIAL STATEMENTS at April 30, 2014 (Unaudited), Continued are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities – Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of April 30, 2014: Equity Income Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
